DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search the prior art regarded as nearest the claimed invention is Cola (US20190170300 – previously of record). Cola discloses a device for attaching a mouthpiece to an innerliner of a water tank including an upper and lower mold and a biasing member (Fig. 4). Cola fails to disclose wherein the lower mold comprises two sections coupled together and swingable between a flattened open state and a folded state as well as a holding portion capable of holding the two section in the open state. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 05/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/469,126 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 2 paragraphs 4-5, filed 05/24/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The provisional double patenting rejection of 02/24/2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742